Citation Nr: 1121517	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a right elbow disability.

3.  Entitlement to service connection for a right elbow disability on a de novo basis.  

4.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a left shoulder disability. 

5.  Entitlement to service connection for a left shoulder disability on a de novo basis.  

6.  Entitlement to separate evaluations for ulcerative colitis and gastroesophageal reflux disease (GERD), currently evaluated as a single disease process as 30 percent disabling. 



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to August 1969 and from January 1972 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decision of the Chicago, Illinois, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board acknowledges that the Veteran submitted a VA Form 9 in October 2007 on which he checked the option for a hearing at the RO before the Board.  In November 2007, the Veteran and his representative were provided with a letter that described the various types of hearings that were available to him and requested that he choose the hearing he wanted.  In response, the Veteran's representative submitted a second VA Form 9 in December 2007 in which the option not to have a hearing is checked.  The Board interprets this as a withdrawal of the October 2007 hearing request, and no further action will be taken in this regard. 

The Board recognizes that the RO reopened the Veteran's claims for service connection for a left shoulder disability and a right elbow disability.  The issues that were then considered, denied, and appealed to the Board were entitlement to service connection for a left shoulder disability and right elbow disability on a de novo basis.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claims of service connection for a left shoulder disability and a right elbow disability.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2010); 38 C.F.R. § 3.156a (2010).  

Upon consideration, the Board agrees with the decision of the RO to reopen, and will consider the claims on a de novo basis.  As a result, both of the Veteran's claims have been recharacterized as two separate issues, as listed on the first page of this decision. 

The issues of entitlement to service connection for a left shoulder disability and a right elbow disability on a de novo basis and entitlement to service connection for a left elbow disability will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for bursitis of the left shoulder and right elbow was denied in a December 1996 Board decision; it was held that there was no current diagnosis of a disability of either the left shoulder or right elbow. 

2.  Evidence received since the December 1996 Board decision includes a May 2006 VA examination with diagnoses of arthralgia of the left shoulder and right elbow; this addresses a reason for the prior denials and provides a reasonable possibility of substantiating the claims. 

3.  The Veteran's ulcerative colitis and GERD are each evaluated under the proper rating codes, and the controlling regulation requires that a single evaluation be assigned under the diagnostic code that reflects the predominant disability picture. 


CONCLUSIONS OF LAW

1.  The December 1996 Board decision that denied entitlement to service connection for bursitis of the left shoulder and right elbow is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1105 (2010). 

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for a left shoulder disability and a right elbow disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  Separate evaluations for ulcerative colitis and gastroesophageal reflux disease may not be assigned.  38 C.F.R. § 4.114 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

In regards to the Veteran's request to reopen his claims for service connection for a left shoulder disability and a right elbow disability, the Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given that the decisions to reopen the Veteran's claims are favorable, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

As for the Veteran's claim for separate evaluations for his ulcerative colitis and gastroesophageal reflux, the Board notes that this appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, the Board notes that the Veteran was provided with information regarding how disability evaluations are assigned in a March 2008 letter, which was mailed before the most recent adjudication of his claim in February 2009.  Furthermore, as this appeal will be decided based on the law and not evidence, there is no further duty to assist in this matter. 

New and Material Evidence

The Veteran contends that he developed disabilities of the left shoulder and right elbow during active service.  He notes that he was seen treated for left shoulder and right elbow complaints on several occasions towards the end of active service.  He argues that has continued to experience periodic symptoms relating to both the left shoulder and right elbow ever since discharge, and believes that the additional evidence he has submitted is sufficient to reopen his claims and establish that he has chronic disabilities related to active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's claims for service connection for bursitis of the left shoulder and bursitis of the right elbow were each denied in a December 1996 Board decision.  When a claim is disallowed by the Board, it may not be thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The evidence considered by the Board in December 1996 included the Veteran's service treatment records as well as post service treatment records and examinations from both VA and private sources.  The Board determined that the evidence did not confirm that the Veteran had current diagnoses of either a left shoulder disability or a right elbow disability.  His claim was therefore denied on the basis that it was not well grounded.  

The evidence received since December 1996 includes the report of a May 2006 VA examination.  The examiner determined that the Veteran now has diagnoses of arthralgia of the left shoulder and arthralgia of the elbows.  Other private treatment records also include findings pertaining to current disabilities of these joints.  

The Board finds that the May 2006 VA examination report is both new and material.  It is new in that it contains relevant information that was not available to the Board in December 1996, namely that the Veteran has current disabilities of both the left shoulder and right elbow.  It is material in that it addresses the bases for the December 1996 denials, which was the absence of these current diagnoses.  Therefore, as the Veteran has submitted evidence that is both new and material, his claims for service connection for a left shoulder disability and a right elbow disability are reopened.  

Consideration of the Veteran's claims for service connection for a left shoulder disability and a right elbow disability on a de novo basis will be addressed in the remand section at the end of this decision.  

Separate Evaluations

The Veteran contends that his ulcerative colitis and GERD represent two distinct disease processes, and that they should therefore receive separate evaluations.  

Initially, the Board notes that the Veteran submitted two March 2009 statements regarding this issue.  The first statement explained at length why he believes he is entitled to separate evaluations for ulcerative colitis and GERD.  He also submitted statements from his private physician confirming that ulcerative colitis and GERD are in fact two separate and unrelated disabilities.  The second statement says that he is satisfied with the 30 percent evaluation.  Therefore, the evaluation of the Veteran's disability will not be addressed, and the Board will confine its review of the appeal to whether or not separate evaluations may be assigned for ulcerative colitis and GERD.  

The record shows that entitlement to service connection for GERD was established in an August 2006 rating decision.  The Veteran was assigned a 10 percent evaluation for this disability under 38 C.F.R. § 4.114, Code 7346, which is the rating code for hiatal hernia.  The effective date of the award was April 29, 2005.  

An October 2007 rating decision expanded the diagnosis of the Veteran's disability to include ulcerative colitis with GERD, but continued the single 10 percent evaluation.  The Veteran's disability was evaluated under the rating codes for ulcerative colitis and GERD.  38 C.F.R. § 4.114, Codes 7323, 7346.  A February 2009 rating decision continued to evaluate the Veteran's disabilities under these rating codes, and increased the evaluation to 30 percent, also effective from April 29, 2005.  

The Board has considered the Veteran's contentions and the medical evidence he has submitted in their support.  Unfortunately, the Board is bound by regulations that make it impossible to assign separate evaluations in this case.  

The Veteran's GERD is evaluated under 38 C.F.R. § 4.114, Code 7346, which is the rating code for hiatal hernia.  There is no specific rating code for GERD.  However, the Veteran notes that he has been diagnosed with hiatal hernia that is related to GERD, and agrees that this is the proper rating code for this disability.  His ulcerative colitis is evaluated under the rating code for that disability, which is 38 C.F.R. § 4.114, Codes 7323.  

The controlling regulation states that "Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  38 C.F.R. § 4.114.  

This regulation clearly states that diagnostic codes 7323 and 7346 will not be combined with each other, but rather are to be assigned a single evaluation.  That is what the RO has done in this case.  The Veteran does not contend that his disabilities should be evaluated under different rating codes, and the evidence does not support evaluations under other rating codes.  Therefore, this aspect of the Veteran's claim does not present a basis for which relief may be granted, and has no legal merit.  As the disposition of this claim is based on law and not the facts of this case, the claims must be denied based on lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence to reopen the Veteran's claim for service connection for a left shoulder disability has been received; to this extent only the Veteran's appeal is allowed. 

New and material evidence to reopen the Veteran's claim for service connection for a right elbow disability has been received; to this extent only the Veteran's appeal is allowed. 

Entitlement to separate evaluations for ulcerative colitis and gastroesophageal reflux disease, currently evaluated as a single disease process as 30 percent disabling, is denied. 


REMAND

In the March 2011 Informal Hearing Presentation, the Veteran's representative argues that the May 2006 VA examination is inadequate, in that it fails to provide reasons and bases for the examiner's opinion that the Veteran's arthralgia of the left shoulder, arthralgia of the right elbow, and arthralgia of the left elbow are less likely related to service.  A review of the examination report confirms that the examiner did not give any reason for his opinion.  In addition, the report does not state whether or not the Veteran's claims folder was reviewed prior to providing the opinion.  The Board agrees that the Veteran must be scheduled for an additional examination in order to obtain an adequate opinion as to the etiology of his claimed disabilities.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The claims folder must be made available for review by the examiner, and the examination report must state that it has been reviewed.  All indicated tests and studies should be conducted.  After the examination of the Veteran and review of the claims folder to include the service treatment records indicating treatment for shoulder and elbow pain, the examiner should attempt to express the following opinion:

Is it as likely as not that either the Veteran's arthralgia of the left shoulder, left elbow, or right elbow was incurred or aggravated due to active service?  

The reasons and bases for all opinions must be provided in full.  If the examiner opines that they are unable to provide the requested opinion without resort to speculation, the reasons and bases for this opinion should be noted, and any evidence required to provide the opinion should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


